Case 2:19-cv-00152-JRG Document 368 Filed 04/12/21 Page 1 of 2 PageID #: 16553




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    SOLAS OLED LTD.,                                         §
                                                             §
                   Plaintiff,                                §
                                                             §
    v.                                                       §     CIVIL ACTION NO. 2:19-CV-00152-JRG
                                                             §
    SAMSUNG DISPLAY CO., LTD.,                               §
    SAMSUNG ELECTRONICS CO., LTD.,                           §
    SAMSUNG ELECTRONICS AMERICA,                             §
    INC.,                                                    §
                                                             §
                   Defendants.                               §

                                                       ORDER

         Before the Court is Plaintiff Solas OLED Ltd.’s (“Plaintiff”) Notice Following the April 1,

2021 Telephonic Status Conference and Request Regarding Post-Trial Motions (the “Notice”).

(Dkt. No. 360). In the Notice, Plaintiff requests that the Court enter an expedited post-trial briefing

schedule.1 (Id. at 3). Although titled a Notice, the Court understands Plaintiff’s request to be a

motion, which is opposed by Defendants Samsung Display Co., Ltd., Samsung Electronics Co.,

Ltd., and Samsung Electronics America, Inc. (“Defendants”). (See Dkt. No. 364).

         Plaintiff’s request is subject to the conference requirements of Local Rule CV-7(h). The

Notice does not include a certificate of conference, and Defendants represent that no in-person or

telephonic conference between counsel took place prior to Plaintiff filing the Notice. (See Dkt. No.

360; Dkt. No. 364 at 1 n.1). Accordingly, it is ORDERED that the Notice is STRUCK.


1
  Plaintiff includes a request for modification of the deadline to file post-trial motions. (Dkt. No. 360 at 3). The Court
notes that the time limit for filing a motion for new trial or motion for judgment as a matter of law cannot be extended.
Fed. R. Civ. P. 6(b) (“A court must not extend the time to act under Rules 50(b) and (d), 52(b), 59(b), (d), and (e), and
60(b).”); see Tarlton v. Exxon, 688 F.2d 973, 977 (5th Cir. 1982) (“The time limit for filing a new trial motion imposed
in Rule 59(b) is mandatory and jurisdictional; it cannot be extended by the trial court.”). Likewise, the Court is not
inclined to shorten the post-trial motion deadline. Should Plaintiff properly request modification of other post-trial
briefing deadlines, the Court will consider such a request.
Case 2:19-cv-00152-JRG Document 368 Filed 04/12/21 Page 2 of 2 PageID #: 16554




   So Ordered this
   Apr 9, 2021




                                      2
